On Petition foe a Reheaeing.
Howard, J.
The appellees have filed a petition and brief for a rehearing of this case, and also a motion to modify the mandate.
Nothing in the courteous argument of the learned counsel has satisfied us that the opinion is incorrect as to the merits ®f the case. The transactions complained of certainly showed fraud as to appellant’s debt.
The petition for a rehearing is overruled.
But, on reflection, we are of opinion that the mandate should be modified as prayed for. The court did not find fraud as an ultimate fact; though, as we think, it should be inferred from the facts found. The facts as found, however, in the absence of a finding of fraud against appellees, will not support a judgment against them.
The mandate is so modified, therefore, that the judgment is reversed, with instructions to grant a new trial, and for further proceedings not inconsistent with this opinion.